DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as obvious over Black et al. (US10679046) in view of Zhang et al. (US2020/0311402).
To claim 1, Black teach a system (Fig. 2) comprising: 
processing circuitry (242 of Fig. 2); and 
a memory (220 of Fig. 2) storing instructions which, when executed by the processing circuitry, cause the processing circuitry to perform operations comprising: 
accessing a training data set comprising a plurality of real images and a plurality of synthetic images (Table 1, column 5 line 53 to column 6 line 4, column 6 lines 23-30, trained using both synthetic and real images for higher accuracy); column 14 lines 50-53, CNN can be trained using the synthetic data and then refined using the real data, or can be trained from both datasets simultaneously, which obviously render training detection objective being applicable to both real images and synthetic images for training operations below); 

training a part affinity field prediction module to identify adjacent joints in visual data using the plurality of real images (Fig. 1B, column 6 lines 44-61, column 12 lines 17-22, predict a ground truth image representing segmentation/body part identification, joint locations, optical flow, surface normals, and/or a depth map);
training a body part prediction module to identify body parts in visual data using the plurality of synthetic images (Fig. 1B, column 6 lines 44-61, column 12 lines 17-22, predict a ground truth image representing segmentation/body part identification, joint locations, optical flow, surface normals, and/or a depth map); and 
providing, as a digital transmission, a trained human body part segmentation module comprising the trained joint prediction module, and the trained body part prediction module.
But, Black do not expressly disclose training the part affinity field prediction module to identify adjacent joints in visual data using the plurality of synthetic images; training the joint prediction module to predict joint locations in visual data using the plurality of synthetic images; the trained human body part segmentation module comprising the trained part affinity field prediction module.
However, it would have been obvious segmentation of Black implies adjacent joints identification (Fig. 1B, column 6 lines 44-61, column 12 lines 17-22, predict a ground truth image representing segmentation/body part identification, joint locations, optical flow, surface 
	Zhang teach training a neural network to predict human key-point and structure, wherein ach node in the human structure diagram corresponding to a human joint respectively, and each edge connecting adjacent human joints (abstract, Figs. 2-6, paragraphs 0007-0009, 0140, which renders obvious implication in ground truth data and trained human body part segmentation of Black above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Zhang into the system of Black, in order to further skeleton part detection.

To claim 10, Black and Zhang teach a method (as explained in response to claim 1 above).

To claim 17, Black and Zhang teach a method (as explained in response to claim 1 above).




To claims 2 and 11, Black and Zhang teach claims 1 and 10.
Black teach the operations further comprising: identifying, using the trained human body part segmentation module, one or more human body parts in a visual data item (Fig. 1B, column 6 lines 44-61, column 20 lines 3-15, column 12 lines 17-22, predict a ground truth image 

To claims 3, 12 and 18, Black and Zhang teach claims 2, 11 and 17.
Black teach wherein the one or more human body parts comprise one or more of: a head, a torso, an upper arm, a lower arm, an upper leg, and a lower leg (column 10 lines 22-38).

To claims 4, 13 and 19, Black and Zhang teach claims 1, 10 and 17.
Black and Zhang teach wherein: training the joint prediction module to predict joint locations in visual data using the plurality of real images comprises computing a first Euclidian loss between predicted joint locations in the plurality of real images and ground truth joint locations in the plurality of real images; and training the part affinity field prediction module to identify adjacent joints in visual data using the plurality of real images comprises computing a second Euclidian loss between predicted adjacent joints in the plurality of real images and ground truth adjacent joints in the plurality of real images; and wherein: the operations further comprise: minimizing a loss function based on the first Euclidian loss and the second Euclidian loss (paragraphs 0097-0100, 0114-0115 of Zhang, which obviously applicable in both trainings with real images and synthetic images of Black).

To claims 5, 14 and 20, Black and Zhang teach claims 1, 10 and 17.
Black and Zhang teach wherein: training the joint prediction module to predict joint locations in visual data using the plurality of synthetic images comprises computing a first cross entropy loss between predicted joint locations in the plurality of synthetic images and ground truth joint 

To claims 6 and 15, Black and Zhang teach claims 5 and 14.
Black and Zhang teach wherein the synthetic images identify ground truth body parts, and wherein the real images do not identify ground truth body parts (as explained in synthetic image related training, e.g., Figs. 1A-C, of Black).

To claims 7 and 16, Black and Zhang teach claims 6 and 15.
Black and Zhang teach wherein the identified ground truth body parts in the synthetic images comprise one or more of: a head, a torso, an upper arm, a lower arm, an upper leg, and a lower leg (column 10 lines 22-38 of Black).


Black and Zhang teach wherein the plurality of real images comprise images of people performing athletic or dance movements, the athletic or dance movements comprising bending at least four joints (Figs. 1A-C of Black; Fig. 8 of Zhang).

To claim 9, Black and Zhang teach claim 1.
Black and Zhang teach the at least four joints being selected from a group comprising: knee joints, hip joints, shoulder joints, elbow joints, and neck joints (Figs. 1A-C of Black; Fig. 8 of Zhang).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 12, 2021